Citation Nr: 0333458	
Decision Date: 12/01/03    Archive Date: 12/15/03

DOCKET NO.  00-11 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than July 3, 1998, 
for the grant of service connection for multiple disabilities 
and a total disability evaluation based on individual 
unemployability.




ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1977 to 
December 1979, and from January 1991 to June 1991.  This 
matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from two August 1999 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted service connection for 
multiple disabilities and a total disability evaluation based 
on individual unemployability (TDIU).  An effective date of 
July 3, 1998, was assigned for these benefits, and the 
veteran appeals the assignment of that effective date.

This matter was previously adjudicated by the Board in a 
September 2001 decision that declined to award an effective 
date earlier than July 3, 1998, for the veteran's awards of 
service connection and TDIU.  The veteran subsequently 
appealed the matter to the United States Court of Appeals for 
Veterans Claims (the Court), which vacated the September 2001 
decision and remanded the claim to the Board for 
readjudication in an April 2003 Order.  This Order was 
premised on an April 2003 Joint Motion to Vacate and Remand, 
which noted in part that the Board had not addressed the 
finality of a prior March 1996 rating decision, and the 
effect, if any, of a subsequent January 1997 communication 
from the veteran to the RO.   The veteran had been 
represented by Robert P. Walsh, an attorney, before the 
Court.  He has not submitted any documentation to indicate 
that he would continue representation before the VA.  

The matter was thereafter returned to the Board, and the 
Board has now determined that additional development is 
required in this case prior to further appellate review.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002)).  This law redefines the 
obligations of VA with respect to the duty to assist 
claimants, and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and pending 
before VA on that date.  Dyment v. Principi, 287 F.3d. 1377, 
1385 (Fed. Cir. 2002).  

The Board recognizes that in accordance with the VCAA, and 
especially in light of the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), and Charles (John) v. 
Principi, 16 Vet. App. 370 (2002), additional development is 
required for this claim prior to any further action.  
Specifically, the veteran needs to be advised as to the laws 
and regulations pertinent to his claim, and of the delegation 
of responsibility between VA and the veteran in procuring the 
evidence relevant to the claim.  It should also be determined 
whether any additional development of the claim is required 
under the VCAA.  Further, in light of recent precedent, 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003), it is apparent that the Board 
itself cannot undertake such actions.  

In light of the above, this claim is REMANDED for the 
following:

1.  The claims file must be reviewed in 
order to ensure that all VCAA notice and 
development obligations have been 
satisfied, in accordance with all 
applicable legal precedent. 

2.  Thereafter, the claim should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative, if any, should be provided 
with a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
veteran and/or his representative as 
required by law.  

Thereafter, any unresolved matter should be returned to the 
Board for appellate review and consideration.  The purpose of 
this REMAND is to obtain additional development, and the 
Board does not intimate any opinion as to the merits of the 
claim, either favorable or unfavorable, at this time.  The 
veteran may submit any additional evidence and argument which 
he desires to have considered in connection with the claim.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran, however, until he is so 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




